—In a negligence action to recover damages for personal injuries, the defendant Maki Sakuraba appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated September 29, 1998, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the Supreme Court correctly concluded that issues of fact exist as to how this multi-vehicle accident occurred that preclude summary judgment (see, Hudson v Cole, 264 AD2d 439; Suleiman v Speedling, 262 AD2d 397; Sanford v Stillitano, 241 AD2d 489; Omrami v Socrates, 227 AD2d 459). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.